NOTE: This order is nonprecedential.

ﬂutter! étateﬁ QEnurt of Qppealﬁ
for the erheral @trmit

GREENLIANT SYSTEMS, INC.,
Plaintiff-Appellee, '

AND

SILICON STORAGE TECHNOLOGY, INC.,
Plaintiff-Appellee,

V.

XICOR LLC,
Defendant~Appellant. ‘

2011-1514

Appeal from the United States District Court for the
Northern District of California in case no. 11-CV-0631,
Judge Edward M. Chen.

ON MOTION

ORDER

Silicon Storage Technology, Inc. (SST) moves to dis-
miss Xicor LLC’s appeal. Xicor opposes.

 

GREENLIANT SYSTEMS V. XICOR 2

The court deems it the better course to deny the mo-
tion to dismiss Without prejudice to SST raising its argu-
ments in its brief.

Accordingly,
IT Is ORDERED THAT:

The motion is denied. The appellant’s opening brief is
due within 40 days of the date of filing of this order.

FOR THE COURT

 0 g  Isl Jan Herbal}:
Date Jan Horbaly
Clerk

cc: Michael G. Schwartz, Esq.
Jo Dale Carothers, Esq.
Jeffrey R. Bragalone, Esq. -

319

FILED
6.3. COURT or APPEALS FOR
THE FEDERAL CIRCUIT

DEC 09 2011

JAN HDRBALY
CLERK